DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on June 29, 2022 is acknowledged. Currently Claims 1-2, 4, 6-10, 12, and 14-19 are pending. Independent claims have been amended.

	Applicant's arguments with respect independent claims 1, 9 and 17 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 9 and 17 results in a different scope than that of the originally presented Claims 1, 9 and 17 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. US2013/0047115 hereinafter referred to as Migos in view of Mesguich Havillo US2015/0186346 hereinafter referred to as Mesguich, Mahadi et al. US2021/0064672 hereinafter referred to as Mahadi, Jeong US2011/0318723, and Gopalakrishnan et al. US2020/0028987 hereinafter referred to as Gopalakrishnan.


As per Claim 1, Migos teaches a system comprising:
 a user interface; (Migos, Paragraph [0028], Figure 1B, GUI 102b)

a processor; memory storing image data having one or more user highlighted image portions; (Migos, Figure 1B, Paragraph [0028], “highlight 104 can be applied to text from an ebook presented in GUI 102b in response to user input received by GUI 102b. In some implementations, a user may select text using any suitable input technique, such as those described above, for interacting with the touch sensitive surface of GUI 102b. In some implementations, a default highlight color can be used for highlight 104 and can be applied to selected text automatically upon selection of the text”)
the processor configured to detect each user highlighted image portions of the image data; (Migos, Figure 2, Paragraph [0036], “FIG. 2 illustrates an exemplary GUI 202 for viewing highlighted text and notes corresponding to highlighted text” and “For example, notes window 240 can display in GUI 202 highlighted text 204 and 214 and corresponding notes 208 and 218” Highlighted image portions are detected and consolidated into the interface page as seen in Figure 2)
 the processor further configured to crop the user highlighted image portions into study card image data; (Migos, Paragraph [0040], “ FIGS. 4A-4B show example processes for creating a digital note card. In FIG. 4A, a digital note card can be created from highlighted text and notes associated or added to the highlighted text. At 402, a content display device (e.g., content display device 100) can receive user input highlighting text in an ebook. At 404, content display device 100 can further receive user input creating a note to attach or associate with the highlighted text. At 406, content display device 100 can create a note card, where the highlighted text received at 402 is on one side of the note card and the note received at 404 is on the other side (flip side) of the note card”)
Migos does not explicitly teach the processor further configured to assign one or more labels to one ore cropped user highlighted image portions; 
the processor further configured to capture digital images of a plurality of study cards, each captured study card image having one or more cropped user highlighted image portions being associated with a searchable supplied label; 
the processor further configured to receive a label search query via the user interface; 
the processor further configured to retrieve study card images in accordance with a received  label search query; 
the processor further configured to display retrieved study card images including a searched label on the user interface.
Mesguich teaches the processor further configured to assign one or more labels to one ore cropped user highlighted image portions; (Mesguich, Paragraph [0041], “As can be seen in FIG. 3b, the flash card function of this specific example embodiment is configured (e.g., using the configuration sub-menu of FIG. 1d) to display an options menu or window to the user once a word or phrase is highlighted, rather than automatically creating a flash card of the highlighted word or phrase. As discussed above, the flash card function may be configured, in other embodiments, to automatically retrieve a definition and create a flash card whenever a word or short phrase is highlighted.” Paragraph [0016], “Once a flash card has been created, it may be saved on the electronic device along with other user-created flash cards, and in some embodiments the cards may be organized into separate folders or stacks. In some embodiments, the flash cards may be saved by default into a folder based on its source, subject, eBook, chapter, assignment number, etc. In such embodiments, a user may create a number of flash cards while reading a class textbook, and all flash cards created from that book will be saved in a separate folder for future review”)
the processor further configured to capture digital images of a plurality of study cards, each captured study card image having one or more cropped user highlighted image portions being associated with a searchable supplied label; (Mesguich, Paragraph [0047], “The flash card function may be configured (e.g., using the configuration sub-menu of FIG. 1d) to organize the flash cards by subject, source, class, semester, etc. and in this particular embodiment the flash cards are organized by class. As can be seen in FIG. 6b, the flash card viewing mode is displaying four stacks of flash cards corresponding to four classes: math, biology, physics, and history. The flash cards and/or stacks of flash cards may be organized in folders, in some embodiments, and may be accessible to the user via file browsers and/or navigation menus. ”)
the processor further configured to receive a label search query via the user interface; (Mesguich, Paragraph [0047]-[0048], “ As can be seen in FIG. 6c, selecting the stack of biology flash cards displays the first flash card in that stack, which is the flash card for the word "telomere." In this example embodiment, the user may perform a gesture over the flash card in order to move to the next or previous card, as the case may be”)
the processor further configured to retrieve study card images in accordance with a received  label search query; (Mesguich, Paragraph [0047]-[0048], “ As can be seen in FIG. 6c, selecting the stack of biology flash cards displays the first flash card in that stack, which is the flash card for the word "telomere." In this example embodiment, the user may perform a gesture over the flash card in order to move to the next or previous card, as the case may be”)
the processor further configured to display retrieved study card images including a searched label on the user interface.  (Mesguich, Paragraph [0047]-[0048], “ As can be seen in FIG. 6c, selecting the stack of biology flash cards displays the first flash card in that stack, which is the flash card for the word "telomere." In this example embodiment, the user may perform a gesture over the flash card in order to move to the next or previous card, as the case may be”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mesguich into Migos because by providing alternate means to create study cards decks by labeling the cards by source, subject, eBook, chapter, assignment number, etc will provide ways for the user to retrieve study cards that meets certain criteria.
Migos in view of Mesguich does not explicitly teach the processor further configured to generate one or more searchable user supplied group name to one or more user selected subset of the plurality of captured study card images, 
Mahadi teaches the processor further configured to generate one or more searchable user supplied group name to one or more user selected subset of the plurality of captured study card images, (Mahadi, Paragraph [0006], “transform electronic content into multidimensional flash cards of information that are labeled with tagged keywords, cross-linked with information from other content sources, and grouped under a particular topic/domain with added enrichment from external sources. These cards may then be shared with other users of the system” Figure 5, 502, 506, 510)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mahadi into Migos in view of Mesguich  because by providing alternate means to create labels for the cards by will provide ways for the user to retrieve study cards that meets certain criteria.
Migos in view of Mesguich and Mahadi does not explicitly teach assign one or more labels , alone or in combination, in accordance with a user selection
Jeong teaches assign one or more labels , alone or in combination, in accordance with a user selection(Jeong, Paragraph [0104], “the user can: (1) create new cards; (2) modify existing cards; (3) delete a card; (4) merge card decks; (5) organize or label the cards and decks; and (5) import and export flash cards from the class server 120 and the central server 130”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeong into Migos in view of Mesguich and Mahadi because by providing means for the user instead of just the system to create flash cards will enable the user to create user-desirable flash cards for studying.
Migos in view of Mesguich, Mahadi and Jeong does not explicitly teach captured image data
Gopalakrishnan teaches captured image data (Gopalakrishnan, Paragraph [0038], use of a scanner and [0052], “The content identification unit 210 detects one or more highlighted sections are detected from a scanned image corresponding to the physical document using a highlighted section detection technique”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gopalakrishnan into Migos in view of Mesguich, Mahadi and Jeong because by providing means to acquire a electric document by scanning a physical document of Gopalakrishnan will allow for alternate means to acquire an electric document for further processing in the system of Migos.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 1.


As per Claim 2, Migos in view of Mesguchi, Mahadi, Jeong and Gopalakrishnan teaches the system of claim 1 wherein the image data is generated from user input received via the user interface on a displayed document image.  (Migos, Figure 1B, Paragraph [0028], “highlight 104 can be applied to text from an ebook presented in GUI 102b in response to user input received by GUI 102b. In some implementations, a user may select text using any suitable input technique, such as those described above, for interacting with the touch sensitive surface of GUI 102b. In some implementations, a default highlight color can be used for highlight 104 and can be applied to selected text automatically upon selection of the text” and Mesguich, Paragraph [0047]-[0048])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Migos in view of Mesguchi, Mahadi, Jeong and Gopalakrishnan teaches the system of claim 2 further comprising a digital camera or scanner configured to capture the captured document image.  (Gopalakrishnan, Paragraph [0038], use of a scanner and [0052], “The content identification unit 210 detects one or more highlighted sections are detected from a scanned image corresponding to the physical document using a highlighted section detection technique”)
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 6, Migos in view of Mesguchi, Mahadi, Jeong and Gopalakrishnan teaches the system of claim 2 wherein the processor is further configured to receive the user supplied label from an associated user via the user interface responsive to a displayed study card image.  (Migos, Figure 5A-5C, Paragraph [0042], the label is considered the note on the back of the study card)
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 7, Migos in view of Mesguchi, Mahadi, Jeong and Gopalakrishnan teaches the system of claim 6 wherein the processor is further configured to receive labels for user selected groups of study card images. (Migos, Figure 5A-5C, Paragraph [0042], Mesguich, Paragraph [0047]-[0048] and Mahadi, Paragraph [0006])
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 8, Migos in view of Mesguchi, Mahadi, Jeong and Gopalakrishnan teaches the system of claim 7 wherein the processor is further configured to receive user edits to the study card images in accordance with input received via the user interface. (Migos, Paragraph [0035]-[0036], GUI to edit study cards) 
The rationale applied to the rejection of claim 7 has been incorporated herein. 


As per Claim 9, Claim 9 claims a method executing the components of the system as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 10, Claim 10 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 2.
As per Claim 12, Claim 12 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 14, Claim 14 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 6.
As per Claim 15, Claim 15 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 7.

As per Claim 16, Claim 16 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 8.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. US2013/0047115 hereinafter referred to as Migos in view of Gopalakrishnan et al. US2020/0028987 hereinafter referred to as Gopalakrishnan, Mesguich Havillo US2015/0186346 hereinafter referred to as Mesguich, and  Jeong US2011/0318723, 


As per Claim 17, Migos teaches a method comprising: 
detecting one or more highlighted portions of a stored digitized image of the document; (Migos, Figure 2, Paragraph [0036], “FIG. 2 illustrates an exemplary GUI 202 for viewing highlighted text and notes corresponding to highlighted text” and “For example, notes window 240 can display in GUI 202 highlighted text 204 and 214 and corresponding notes 208 and 218” Highlighted image portions are detected and consolidated into the interface page as seen in Figure 2)
extracting each detected highlighted portions from the digitized image; (Migos, Figure 2, Paragraph [0036], “FIG. 2 illustrates an exemplary GUI 202 for viewing highlighted text and notes corresponding to highlighted text” and “For example, notes window 240 can display in GUI 202 highlighted text 204 and 214 and corresponding notes 208 and 218” Highlighted image portions are detected and consolidated into the interface page as seen in Figure 2)
displaying each extracted, detected highlighted portions on a display as an associated study card (Migos, Paragraph [0007], “This, and other aspects, can include one or more of the following features. A stack of digital note cards may be displayed in the graphical user interface, where a front of the first digital note card can be displayed on the top of the stack, the front containing the highlighted text. Input may be received requesting to flip the first digital note card over and responsive to the received input request, the first digital note card can be flipped over in a series of graphical transitions, and a back of the first digital note card can be displayed in the graphical user interface, the back containing the note”)
	Migos does not explicitly teach highlighting selected portions of a document; 
capturing a digitized image of a highlighted document; (Gopalakrishnan, Paragraph [0038], use of a scanner and [0052], 
Gopalakrishnan teaches highlighting selected portions of a document; (Gopalakrishnan, Paragraph [0020], highlighting using pens or markers)
capturing a digitized image of a highlighted document; (Gopalakrishnan, Paragraph [0038], use of a scanner and [0052], “The content identification unit 210 detects one or more highlighted sections are detected from a scanned image corresponding to the physical document using a highlighted section detection technique”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gopalakrishnan into Migos because by providing means to acquire a electric document by scanning a physical document of Gopalakrishnan will allow for alternate means to acquire an electric document for further processing in the system of Migos.
Migos in view of Gopalakrishnan does not explicitly teach assigning one or more searchable labels to one or more study cards; 
assigning one of more displayed images into one or more groups; and 
Mesguchi teaches assigning one or more searchable labels to one or more study cards; (Mesguich, Paragraph [0047], “The flash card function may be configured (e.g., using the configuration sub-menu of FIG. 1d) to organize the flash cards by subject, source, class, semester, etc. and in this particular embodiment the flash cards are organized by class. As can be seen in FIG. 6b, the flash card viewing mode is displaying four stacks of flash cards corresponding to four classes: math, biology, physics, and history. The flash cards and/or stacks of flash cards may be organized in folders, in some embodiments, and may be accessible to the user via file browsers and/or navigation menus. ”)
assigning one of more displayed images into one or more groups; and (Mesguich, Paragraph [0047], “The flash card function may be configured (e.g., using the configuration sub-menu of FIG. 1d) to organize the flash cards by subject, source, class, semester, etc. and in this particular embodiment the flash cards are organized by class. As can be seen in FIG. 6b, the flash card viewing mode is displaying four stacks of flash cards corresponding to four classes: math, biology, physics, and history. The flash cards and/or stacks of flash cards may be organized in folders, in some embodiments, and may be accessible to the user via file browsers and/or navigation menus. ”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mesguich into Migos in view of Gopalakrishnan because by providing alternate means to create study cards decks by labeling the cards by source, subject, eBook, chapter, assignment number, etc will provide ways for the user to retrieve study cards that meets certain criteria.
Migos in view of Gopalakrishnan and Mesguich does not explicitly teach combining multiple study cards into a single study card or dividing a single study card into multiple study cards in accordance with a user selection; 
assigning one or more searchable group names to the one or more groups; 
Jeong teaches combining multiple study cards into a single study card or dividing a single study card into multiple study cards in accordance with a user selection; (Jeong, Paragraph [0104], “the user can: (1) create new cards; (2) modify existing cards; (3) delete a card; (4) merge card decks; (5) organize or label the cards and decks; and (5) import and export flash cards from the class server 120 and the central server 130”)
assigning one or more searchable group names to the one or more groups; (Jeong, Paragraph [0104], “the user can: (1) create new cards; (2) modify existing cards; (3) delete a card; (4) merge card decks; (5) organize or label the cards and decks; and (5) import and export flash cards from the class server 120 and the central server 130”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeong into Migos in view of Gopalakrishnan and Mesguich because by providing means for the user instead of just the system to create flash cards will enable the user to create user-desirable flash cards for studying.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 17.


As per Claim 18, Migos in view of Gopalakrishnan, Mesguich and Jeong teaches the method of claim 17 further comprising: highlighting the selected portions with a highlighting pen applied to a tangible document; (Gopalakrishnan, Paragraph [0020], highlighting using pens or markers)
and capturing a digitized image of a highlighted tangible document to form the stored digitized image.  (Gopalakrishnan, Paragraph [0038], use of a scanner and [0052], “The content identification unit 210 detects one or more highlighted sections are detected from a scanned image corresponding to the physical document using a highlighted section detection technique”)
The rationale applied to the rejection of claim 17 has been incorporated herein. 


As per Claim 19, Migos in view of Gopalakrishnan, Mesguich and Jeong teaches the method of claim 17 further comprising: displaying the document on the display; receiving the highlighting on the displayed document via a user interface; and generating the stored digitized image in accordance with received highlighting.  (Migos, Figure 1B, Paragraph [0028], “highlight 104 can be applied to text from an ebook presented in GUI 102b in response to user input received by GUI 102b. In some implementations, a user may select text using any suitable input technique, such as those described above, for interacting with the touch sensitive surface of GUI 102b. In some implementations, a default highlight color can be used for highlight 104 and can be applied to selected text automatically upon selection of the text”)
The rationale applied to the rejection of claim 17 has been incorporated herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING Y HON/Primary Examiner, Art Unit 2666